Title: From Alexander Hamilton to James McHenry, 5 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N York Novr. 5th. 1799
          
          I transmit you the arrangement of relative rank which has been established for the fifteenth regiment.
          Mess. Rudberg and Barret have been heretofore recommended to you as Lieutenants. Colonel Hunnewell is anxious that they receive should receive Appointments.
          Oliver Emerson and George Blake are proposed by Coll. Hunnewell as Cadets in his regiment and I would recommend that the nomination be Speedily confirmed.
          With great respect
          S of War—
        